Name: Commission Implementing Regulation (EU) NoÃ 426/2011 of 2Ã May 2011 amending Regulation (EC) NoÃ 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control
 Type: Implementing Regulation
 Subject Matter: cultivation of agricultural land;  marketing;  consumption;  foodstuff;  food technology
 Date Published: nan

 3.5.2011 EN Official Journal of the European Union L 113/1 COMMISSION IMPLEMENTING REGULATION (EU) No 426/2011 of 2 May 2011 amending Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1) and in particular Article 28(6) thereof, Whereas: (1) Article 24 of Regulation (EC) No 834/2007 lays down that the organic production logo of the European Union (organic logo of the EU) is one of the compulsory indications to be used as regards pre-packaged food bearing terms referring to the organic production method as referred to in Article 23(1), while the use of the logo is optional for these products imported from third countries. Consumers should be assured that organic products have been produced in compliance with the requirements set out in Regulation (EC) No 834/2007 and Commission Regulation (EC) No 889/2008 (2). To that end, the traceability of each product carrying the organic logo of the EU at all stages of production, preparation and distribution is an important factor. (2) In order to give the consumers the opportunity to inform themselves of the operators and of their products which are subject to the organic farming control system, the Member States should make available, in an appropriate manner, the relevant information on the operators subject to this system, while observing the requirements of the protection of personal data as laid down in Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (3). (3) Regulation (EC) No 889/2008 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 In Chapter 8 of Title IV of Regulation (EC) No 889/2008 the following Article 92a is added: Article 92a Publication of information The Member States shall make available to the public, in an appropriate manner including publication on the Internet, the updated lists referred to in Article 28(5) of Regulation (EC) No 834/2007 containing updated documentary evidence related to each operator, as provided for in Article 29(1) of that Regulation and using the model set out in Annex XII to this Regulation. The Member States shall duly observe the requirements of the protection of personal data as laid down in Directive 95/46/EC of the European Parliament and of the Council (4). Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. However, Article 1 shall apply as from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 250, 18.9.2008, p. 1. (3) OJ L 281, 23.11.1995, p. 31. (4) OJ L 281, 23.11.1995, p. 31.